Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in response to the amendments dated July 26, 2021.
Claims 1-11, 14-18, and 21-24 are pending.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among species and between the method and apparatus, as set forth in the Office action mailed on January 8, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 8, 2021, is withdrawn.  Claims 4-6, 8-9, and 16-18, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Claim 15 directed to the non-elected method is no longer withdrawn because, while it does not include the exact structure of the apparatus claims, the two inventions embody the same allowable subject matter and the restriction would no longer be proper.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1-11, 14-18, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious the controller, the two pairs of plate capacitors, and the relationship between the controller, the capacitors, and the operation of the medical device.  The closest prior art is Zappia and Gleason.  Zappia discloses using capacitors for locating a medical device in a channel, and the Examiner maintains that more than one pair can be placed along the length of the channel, but Zappia makes no mention of using the capacitors with a controller as claimed where the location of the device relative to each capacitor pair is considered when shutting the device off.  
Gleason discloses a similar laser protection device and mentions a warning zone for when a laser is not properly located.  This zone appears to be beyond the distal end of the endoscope and the device is not put in standby mode while in the warning zone.  Furthermore, Gleason fails to disclose using two pairs of capacitors as claimed where when the device is between the pairs, the device is inoperable.  Instead, Gleason’s controller puts the device in standby mode when the device is closer to the endoscope than the warning zone.  Only a single pair of capacitors would be necessary to achieve 
The method claims incorporate the function and the two pairs of capacitor plates such that it is also allowable over the prior art.
The claims are allowed for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795